DETAILED ACTION
This communication is responsive to applicant’s response filed October 18, 2021. Applicant’s amendments and arguments have been carefully considered.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolinski (US 8,104,409).
Wolinski, Fig. 6, shows a railroad car side frame having top and bottom members, front and rear columns, front and rear angled tension members, and front and rear pedestals; wherein, the front and rear columns each having an inner wall with at least three-step transition (e.g. see item (8) shown in the annotated Fig. 6 below) wherein the inner wall lower portion adjacent to the spring seat has an increased thickness such that the inner wall is readable has having thickness increased towards the spring seat. It is noted that Fig. 6 of Wolinski shows only a portion of the side frame. Upon construction it would have been obvious to one of ordinary skill in the art to construct a complete side frame, wherein the front and rear portions of the side frame are to include the same features shown in Fig. 6 of Wolinski in symmetry for performing the expected functions thereof. 

    PNG
    media_image1.png
    433
    745
    media_image1.png
    Greyscale


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolinski (US 8,104,409) in view of Barber (US Re. 31,008).
Wolinski is applied above.
Barber, Fig. 2, shows a top member including two internal top ribs, wherein such internal top ribs are considered to include front and rear parts/portions readable as forming front and rear internal top anti-bucking ribs. In view of Barber, it would have been obvious to one of ordinary skill in the art to configure the top member of Wolinski to include internal top ribs, similar to those in the structure of Barber, to achieve a stronger top member. The structure of Wolinski, as modified, is considered to include the combination of features of instant claim 11.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over same the prior as applied to claim 11 above, and further in view of Lydic (US 7,478,599).
Lydic, Fig. 4, shows a beam including internal sidewall reinforcement pads.
In view of Lydic, it would have been obvious to one of ordinary skill in the art to configure the sidewalls of the upper member and the sidewalls of the lower tension members of Wolinski to include internal sidewall reinforcement pads, similar to that taught by Lydic, to achieve a stronger structure. The structure of Wolinski, as modified, is considered to include all items required by instant claim 12.
Claims 1, 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolinski (US 8,104,409) in view of Barber (US Re. 31,008) and Lydic (US 7,478,599).

Regarding instant claim 7, note that instant claim 7 does not specifically requires items (1),(2), (5) and (6). Therefore, further descriptions of such items of instant claim 7 are not considered to further define the instant claimed invention over the applied prior art.
Claims 3-6, 8-10 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Applicant’s arguments have been considered, but are deemed moot in view of the new grounds of rejection set forth above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T LE whose telephone number is (571)272-6682.  The examiner can normally be reached on Mon-Tue, Thu-Fri 5:30am-3:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


MARK T. LE
Primary Examiner
Art Unit 3617




/MARK T LE/           Primary Examiner, Art Unit 3617